Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to the papers filed on December 23, 2019. Claims 14, 16-17, 19-21, 32-33, 49-57.   
	 Applicant’s representative was contacted on April 28, 2022 to amend claims 1, 14, 19, 32, 33, 51, 53, 56 and 58  and  to cancel claims 16, 17, 49, 50, 54 and 55 to set forth the claims filed on 12/23/2019 in condition for allowance. Authorization for the examiner’s amendment was given by Jasmine Whyte on April 29, 2022.
Specification
Cross-Reference to Related Application.
The disclosure filed on 9/30/2019 is objected to because the cross-reference to related application on the first page of the specification required to be updated with the now US Patent 10,426,797. Appropriate correction is required.

Examiner’s amendment 
Claims 16, 17, 49, 50, 54 and 55 have been canceled. 
Claims 14, 19, 32, 33, 51, 53, 56 and 58  have been amended. 
Claim 14 has been rewritten as follows:

14. An isolated chimeric antigen receptor (CAR) comprising, from N terminus to C-terminus:
(i) at least one extracellular antigen binding domain  that binds to CD33 comprising a heavy chain variable region having  the amino acid sequence set forth in SEQ ID NO:2 or SEQ ID NO:4 or a single chain fragment variable (ScFv) domain selected from the group consisting of SEQ ID NO: 6, 8, 10 and 12;
(ii) a transmembrane domain comprising a transmembrane domain of a protein selected from the group consisting of the T-cell receptor (TCR) alpha chain, the TCR beta chain, the TCR zeta chain, CD28, CD3 epsilon, CD45, CD4, CDS, CD8, CD9, CD16, CD22, CD33, CD37;
CD64, CD80, CD86, CD134, CD137 and CD154, or any combination thereof;
(iii) at least one costimulatory domain comprising a functional signaling domain selected from the group consisting ofOX40, CD70, CD27, CD28, CDS, ICAM-1, LFA-1 (CD11la/CD18), ICOS (CD278), DAPl0, DAP12, and 4-lBB (CD137), or any combination thereof; and
(iv) an intracellular signaling domain comprising a functional domain selected from the group consisting of a 4-lBB (CD137); CD28, and CD3 zeta signaling domain, or a combination thereof.


Amend claims 19, 32, 33, 51, 53, 56 and 58  as follows.

Page 3, line 2 of claim 19, the phrase “an amino acid sequence with 85%, 90%, 95%, 96%, 97%, 98% or 99% identity to an amino acid sequence of SEQ ID NO: 28” has been replaced by ------ an amino acid sequence having  85%, 90%, 95%, 96%, 97%, 98% or 99% identity to the amino acid sequence of SEQ ID NO: 28. -----

Page 3, line 4 of claim 32, the phrase “(i) at least one extracellular antigen binding domain comprising a CD33 antigen binding domain comprising the amino acid sequence selected from the group consisting of SEO ID NO. 2, 4, 6, 8, 10, and 12:” has been replaced by ------- (i) at least one extracellular antigen binding domain  that binds to CD33 comprising a heavy chain variable region having  the amino acid sequence set forth in SEQ ID NO:2 or SEQ ID NO:4 or a single chain fragment variable (ScFv) domain selected from the group consisting of SEQ ID NO: 6, 8, 10 and 12;-------

Page 4, line 5 of claim 33, the phrase “(i) at least one extracellular antigen binding domain comprising a CD33 antigen binding domain comprising the amino acid sequence selected from the group consisting of SEO ID NO. 2, 4, 6, 8, 10, and 12:” has been replaced by ------- (i) at least one extracellular antigen binding domain  that binds to CD33 comprising a heavy chain variable region having  the amino acid sequence set forth in SEQ ID NO:2 or SEQ ID NO:4 or a single chain fragment variable (ScFv) domain selected from the group consisting of SEQ ID NO: 6, 8, 10 and 12;-------

Page 5, line 2 of claim 51, the phrase “an amino acid sequence with 85%, 90%, 95%, 96%, 97%, 98% or 99% identity to an amino acid sequence of SEQ ID NO: 28” has been replaced by ------ an amino acid sequence having  85%, 90%, 95%, 96%, 97%, 98% or 99% identity to the amino acid sequence of SEQ ID NO: 28. -----

Page 5, line 1 of claim 53, the phrase “domain is derived” has been replaced by ------ domain is isolated-----

Page 5, line 2 of claim 56, the phrase “an amino acid sequence with 85%, 90%, 95%, 96%, 97%, 98% or 99% identity to an amino acid sequence of SEQ ID NO: 28” has been replaced by ------ an amino acid sequence having  85%, 90%, 95%, 96%, 97%, 98% or 99% identity to the amino acid sequence of SEQ ID NO: 28. -----

Page 6, line 1 of claim 58, the phrase “domain is derived” has been replaced by ------ domain is isolated-----

Reasons for allowance
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest the generation of anti CD33 CAR comprising the anti-CD33 binder variable heavy chain fragment of SEQ ID NOS: 1 and 3 encoding the amino acid sequence of SEQ ID NO: 2 or 4, respectively, and the CD33-binding immunoglobulin single chain fragment variable (ScFv) domain of SEQ ID NOS: 5, 7, 9 and 11 encoding the amino acid sequence of SEQ ID NO: 6,8,10 or 12, respectively. 
The following lentiviral vectors were constructed (see pages 74-75; Table 1):  
		LTG 1905 EFla VH-2 CD33 –CD8 TM-41BB-CD3 zeta nucleotide sequence comprising the nucleotide of  SEQ ID NO: 1 (VH-2), 
		LTG 1906 EFla VH-4 CD33 –CD8 TM-41BB-CD3 zeta nucleotide sequence comprising the nucleotide of  SEQ ID NO: 3 (VH-4),
		LTG1936 EFla ScFv9 CD33 CDS TM-41BB-CD3 zeta nucleotide sequence comprising the nucleotide of  SEQ ID NO: 5 (ScFv 9),
		LTG1937 EFla ScFv10 CD33 CDS TM-41BB-CD3 zeta nucleotide sequence comprising the nucleotide of  SEQ ID NO: 7 (ScFv 10),
		LTG1938 EFla ScFv12 CD33 CDS TM-41BB-CD3 zeta nucleotide sequence comprising the nucleotide of  SEQ ID NO: 9 (ScFv 12), and
		LTG1939 EFla ScFv15 CD33 CDS TM-41BB-CD3 zeta nucleotide sequence comprising the nucleotide of  SEQ ID NO: 11 (ScFv 15). 

Conclusion
Claims 14, 19- 21, 32, 33, 51-53, and 56-58 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633